DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 8, 2021. Claims 1-3, 5-6, 8, 10-13, 16, and 19-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to claims 19-20 are withdrawn in view of Applicant’s amendment.
	The rejection of claims 7, 9, and 17-18 are obviated by Applicant’s cancellation.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
		Duplicate Claims
Applicant is advised that should claim 8 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10, “the protective coating” should read “the detachable and/or dissolvable protective coating” for consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 1, “A bioreactor” should read “The bioreactor” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8, 10-13, 16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “the protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose and/or mixtures thereof” in lines 10-12 of the claim. This limitation reads as a Markush grouping, which requires selection from a closed group “consisting of” the alternative members. MPEP § 2117(I). However, the specification does not contain support for the protective coating as a whole consisting of at least one of sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof. Instead, the instant disclosure discloses that the material of the detachable and/or dissolvable protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, 
Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 3 recites the limitation “The bioreactor…wherein the potentiometric electrode assembly is integrally fitted in a container” in lines 1-3 of the claim. Claim 8 recites the limitations “the bioreactor…wherein the potentiometric electrode assembly is integrally fitted in a container and the container containing the potentiometric electrode assembly is sterilized” in lines 1 and 7-8 of the claim. The specification does not contain support for the bioreactor comprising a container. Instead, the instant disclosure appears to use the terms “bioreactor” and “container” interchangeably as the same elements, since original claims 3 and 8 require the electrode assembly to be integrally fitted in a container, and para. [0016] of the instant US PGPub discloses that the electrode is integrally 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the limitation “the material of the detachable and/or dissolvable protective coating is selected from: polymers degradable in aqueous solution or excipients for medicaments” in lines 2-5 of the claim. The instant specification discloses that biological polymers degradable in water include starch and polyvinyl alcohol, and that excipients from medicaments include microcrystalline cellulose (see para. [0028] of the instant US PGPub). Claim 1 previously recites the limitation “the protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose and/or mixtures thereof” in lines 10-12 of the claim, which is a Markush grouping and requires selection from the closed group “consisting of” the alternative members. The Markush grouping of claim 6 is broader than the Markush grouping of claim 1, and therefore fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, 10-13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 2012/0152765 A1) and further in view of Otten et al. (US 5,833,825 A) (provided in Applicant’s IDS filed on October 24, 2017), as evidenced by Applicant’s specification with respect to claim 5.
Regarding claim 1, Trapp teaches a bioreactor equipped with a potentiometric electrode assembly (a single-use bioreactor/container 2 equipped with a potentiometric pH-sensor 1, Fig. 1, para. [0002], [0009], [0043]),
the potentiometric electrode assembly comprising an ion-selective electrode (a measuring half cell 4 comprising a sensing electrode 11 and a measuring membrane 9 for measuring H+ ion, Fig. 1, para. [0044]), a reference electrode (a reference half cell 5 comprising a reference electrode 17, Fig. 1, para. [0045]) and a reference electrode electrolyte (reference electrolyte 16, Fig. 1, para. [0045]),
the reference electrode having an open-junction opening (the reference half cell 5 comprises a passageway 15, Fig. 1, para. [0047]),
the open-junction opening being provided with a protective coating (the passageway 15 is sealed by a polymer membrane 20, Fig. 1, para. [0047]).
In this embodiment, Trapp teaches that the polymer membrane 20 is pierced by a pointed tool 22 of a push rod 21 to permit electrolytic contact between the reference electrolyte 16 and the process medium (Figs. 1-2, para. [0047]-[0048]). This embodiment of Trapp fails to teach wherein the protective coating is detachable and/or dissolvable upon short contact with an aqueous solution.
Trapp teaches another embodiment wherein the polymer membrane is insoluble in the reference electrolyte and dissolves ionic conductively and progressively in contact with a process medium (para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the polymer membrane of the first embodiment of Trapp with a dissolvable polymer membrane as taught by another embodiment of Trapp in order to yield the 
Modified Trapp teaches the dissolvable polymer membrane (para. [0020], see modification supra). Modified Trapp is silent with respect to the polymer material of the polymer membrane, and therefore fails to teach wherein the protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose and/or mixtures thereof.
Otten teaches a reference electrode 110 including a rigid tube 112 within which a sodium chloride solution 124 is provided and an Ag/AgCl conductor 114 is mounted, and the lower end of the tube 112 is coated with a water soluble non-toxic substance 128 which prevents the sodium chloride solution 124 from dissipating during the time between manufacture and use of the electrode (abstract, Fig. 2, col. 3, lns. 51-67). Otten teaches that the water soluble non-toxic coating 128 is made from polyvinyl alcohol (PVA) (Fig. 2, col. 4, lns. 2-3 & 19-24). Otten teaches that the water-soluble coating is made from a PVA solution, wherein the electrode is dipped into the PVA solution and then allowed to dry to form a hard durable PVA protective coating (Fig. 2, col. 4, lns. 2-19). Otten teaches that the PVA coating quickly dissolves once in contact with flowing water, typically within one to five minutes (Fig. 2, col. 4, lns. 19-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the dissolvable polymer membrane of Modified Trapp with a PVA coating as taught by Otten in order to yield the predictable result of preventing the reference electrode electrolyte from dissipating during the time between manufacture and use of the electrode, and the coating quickly dissolving within one to five minutes once in contact with flowing water (Otten, Fig. 2, col. 3, lns. 63-67, col. 4, lns. 22-24). Examiner notes that Applicant defines “short 
Claim 1 recites “a diaphragm or an open-junction opening,” and therefore, the limitation “wherein the diaphragm separates the reference electrode electrolyte from a sample solution and prevents mixing of the reference electrode electrolyte and the sample solution, and, at a same time, provides electrical connection of the ion-selective electrode and the reference electrode” is further limiting an optional component of claim 1 and is not further limiting the potentiometric electrode assembly when the reference electrode comprises an open-junction opening.
Regarding claim 2, Modified Trapp teaches wherein the ion-selective electrode is an H+-selective glass electrode (the measuring half cell 4 comprising the sensing electrode 11 and the glass membrane 9 for measuring H+ ion, Fig. 1, para. [0010], [0044]), the reference electrode is an Ag/AgCl reference electrode (the reference half cell 5 includes the reference electrode 17 embodied as a chloridized silver wire, Fig. 1, para. [0045]), and the reference electrode electrolyte is an aqueous alkali metal halide (the reference electrolyte 16 is KCl solution, Fig. 1, para. [0045]).
Regarding claim 3, Modified Trapp teaches the ion-selective electrode (the measuring half cell 4 comprising the sensing electrode 11 and the glass membrane 9 for measuring H+ ion, Fig. 1, para. [0010], [0044]), and the potentiometric electrode assembly is integrally fitted in a container (the potentiometric pH-sensor 1 is affixed in the wall of the single-use bioreactor/container 2, para. [0009], [0043]; for the purpose of examination, Examiner interprets the claimed “container” to be the same as the bioreactor in accordance with Applicant’s disclosure as discussed above).

Examiner further notes that any ion-selective electrode can be used once, and that the bioreactor/container 2 is for single-use (Fig. 1, para. [0009], [0043]), so the ion-selective electrode of Modified Trapp is capable of the recitation “intended for single use.”
Regarding claim 5, Modified Trapp teaches the detachable and/or dissolvable protective coating (the PVA coating is water-soluble, Otten, Fig. 2, col. 4, lns. 19-24, see modification supra).
The limitation “does not inhibit cell growth” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches the PVA coating (Otten, Fig. 2, col. 4, lns. 19-24, see modification supra). As evidenced by Applicant’s instant specification, possible substances that do not inhibit cell growth include polyvinyl alcohol (see para. [0028] of the instant specification). Thus, the PVA coating is capable of the recitation “does not inhibit cell growth.”
Regarding claim 6, Modified Trapp teaches wherein the material of the detachable and/or dissolvable protective coating is selected from: polymers degradable in aqueous solution or excipients for medicaments (the PVA coating is water-soluble, Otten, Fig. 2, col. 4, lns. 19-24, see modification supra).
Regarding claim 8, Modified Trapp teaches a method for treating the bioreactor as claimed in claim 1 (see rejection of claim 1 supra), wherein
the detachable and/or dissolvable protective coating is applied to the open-junction opening (the water-soluble PVA coating is applied to the passageway 15 by dipping the reference electrode into a PVA solution, Trapp, Fig. 1, para. [0020], [0047], Otten, Fig. 2, col. 4, lns. 2-13, see modification supra),
the detachable and/or dissolvable protective coating thus obtained is left to dry or dried (the reference electrode is then allowed to dry to form a hard durable PVA coating, Otten, Fig. 2, col. 4, lns. 2-19, see modification supra),
the potentiometric electrode assembly is integrally fitted in a container (the potentiometric pH-sensor 1 is affixed in the wall of the single-use bioreactor/container 2, para. [0009], [0043]; for the purpose of examination, Examiner interprets the claimed “container” to be the same as the bioreactor in accordance with Applicant’s disclosure as discussed above) and
the container containing the potentiometric electrode assembly is sterilized (the potentiometric pH-sensor 1 is provided in the single-use bioreactor/container 2, and both are then sterilized, para. [0007], [0027], [0057]).
Regarding claim 10, Modified Trapp teaches the ion-selective electrode (the measuring half cell 4 comprising the sensing electrode 11 and the glass membrane 9 for measuring H+ ion, Fig. 1, para. [0010], [0044]).

Regarding claim 11, the limitation “wherein a material to be measured is an aqueous cell culture solution” is with respect to an article worked upon (an aqueous cell culture solution) and not a positively recited element of the bioreactor. Inclusion of the material or article worked upon (an aqueous cell culture solution) by a structure (the bioreactor) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 12, Modified Trapp teaches a bioreactor equipped with the potentiometric electrode assembly obtained as claimed in claim 8 (the potentiometric pH-sensor 1 is provided in the single-use bioreactor/container 2, para. [0009] & [0043]; see rejection of claims 1 and 8 supra).
Regarding claim 13, Modified Trapp teaches the potentiometric electrode assembly (the potentiometric pH-sensor 1, Fig. 1, para. [0043]; see rejection of claims 1 and 8 supra).
The limitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention 
Examiner further notes that Modified Trapp teaches that the potentiometric pH-sensor 1 comprises the PVA coating that prevents dissipation or escaping of the reference electrolyte such that it avoids drying out of the electrolyte during storage in a sterilized container which was sterilized by irradiation with gamma-radiation (Trapp, Fig. 1, para. [0013], [0020], [0043], [0057], Otten, Fig. 2, col. 4, lns. 19-22), so the potentiometric pH-sensor is capable of the recitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation.”
Regarding claim 16, Modified Trapp teaches wherein no reference electrode electrolyte leaves the reference electrode (the PVA coating prevents dissipation or escaping of the reference electrolyte such that it avoids drying out of the electrolyte, Trapp, Fig. 1, para. [0013], [0020], [0057], Otten, Fig. 2, col. 4, lns. 19-22, see modification supra).
Regarding claim 19, Modified Trapp teaches wherein the detachable and/or dissolvable protective coating serves as a barrier for the reference electrode electrolyte of the reference electrode (the water-soluble PVA coating prevents the reference electrolyte from dissipating or escaping from the reference electrode, Trapp, Fig. 1, para. [0013], [0020], [0057], Otten, Fig. 2, col. 4, lns. 19-22, see modification supra).
The limitation “during storage in order to prevent crystal or drop formation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a 
Examiner further notes that Modified Trapp teaches that the reference electrode comprises the PVA coating that prevents the reference electrolyte from dissipating or escaping during the storage time between manufacture and use of the reference electrode (Trapp, Fig. 1, para. [0013], [0020], [0057], Otten, Fig. 2, col. 3, lns. 63-67, see modification supra), so the PVA coating is capable of the recitation “during storage in order to prevent crystal or drop formation.”
Regarding claim 20, the limitation “wherein after the short contact of the detachable and/or dissolvable protective coating with the aqueous solution, ionic access to the diaphragm or the open-junction opening or the combination thereof is allowed” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches that the PVA coating quickly dissolves within one to five minutes once in contact with water (Otten, Fig. 2, col. 4, lns. 22-24, see modification supra), and that electrolytic contact is produced between the reference electrolyte 16 and the process medium through the passageway 15 (Figs. 1-2, para. [0047]-[0048]), so Modified Trapp is capable of the recitation “wherein after the short contact of the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699